Case 2:20-cv-00334-JPH-DLP Document 10 Filed 10/30/20 Page 1 of 6 PageID #: 106




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 CARL J. DRUCKER, II,                                    )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:20-cv-00334-JPH-DLP
                                                         )
 BOBBI RIGGS,                                            )
 RAGOLI,                                                 )
 KIM HOBSON,                                             )
 BYRD,                                                   )
                                                         )
                               Defendants.               )

                ENTRY SCREENING COMPLAINT, DISMISSING CLAIMS,
                      AND DIRECTING SERVICE OF PROCESS

        The plaintiff, Carl Drucker, is currently an inmate at Wabash Valley Correctional Facility

 ("WVCF"). Because Mr. Drucker is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court

 has an obligation under 28 U.S.C. § 1915A(a) to screen his complaint.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

 or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

 immune from such relief. In determining whether the complaint states a claim, the Court applies

 the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by Mr. Drucker




                                                     1
Case 2:20-cv-00334-JPH-DLP Document 10 Filed 10/30/20 Page 2 of 6 PageID #: 107




 are construed liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                           II. The Complaint

         Mr. Drucker names four defendants in his complaint: (1) Dr. Byrd; (2) Dr. Ragoli; (3) Kim

 Hobson; and (4) Bobbi Riggs. The Court notes that Mr. Drucker's complaint is 74 pages long,

 consisting in large part of exhibits attached to the complaint. See dkt. 2-1. The attachment to the

 complaint can be "stricken without bothering to read." Kadamovas v. Stevens, 706 F.3d 843, 844

 (7th Cir. 2013) (exhibits attached to the complaint are disregarded). There is no direct reference to

 these exhibits in the complaint, and they appear to be nothing more than evidence in support of the

 claims alleged in the complaint. To consider the exhibits at this point would circumvent the "simple

 and plain statement requirement" of Rule 8(a)(2) of the Federal Rules of Civil Procedure.

         Mr. Drucker provides a brief history of his medical injuries prior to his incarceration that

 he deems relevant to his allegations, which the Court will summarize for context. Mr. Drucker

 states that in 1989 the bottom of his left leg, directly above the ankle, was almost amputated in a

 motorcycle accident that resulted in a tibia fusion at the ankle, a partial fibula, and his left leg being

 more than 1 inch shorter than his right leg. Dkt. 2 at 3. He has had two orthoscopic surgeries to his

 left knee. Id. In 2009, he was incarcerated with multiple leg injuries due to bullet wounds in his

 right knee and right arm. Id. In addition, he suffered a fall while jumping out of a window and

 broke both ankles, crushed his right foot and heel, and had to have a fusion done to the right ankle

 and foot. Id.

         In the past, the Indiana Department of Correction ("IDOC") has provided Mr. Drucker with

 orthopedic boots. Id. Mr. Drucker alleges that his left knee has been dislocating and popping out




                                                     2
Case 2:20-cv-00334-JPH-DLP Document 10 Filed 10/30/20 Page 3 of 6 PageID #: 108




 of the joint for approximately 4.5 years, and in May 2020 this caused him to fall and break his left

 hand. Id.

        Mr. Drucker alleges that the defendants refuse to allow him to be seen by an outside

 provider to reevaluate his condition, he is in a lot of pain, and he continues to fall down and injure

 himself. He alleges that the medical defendants have failed to treat his condition and have

 prolonged his pain and suffering. Id. at 1-11. Mr. Drucker seeks punitive damages and medical

 evaluation and treatment from an orthopedic surgeon.

                                      III. Discussion of Claims

        Prison officials may exhibit deliberate indifference to a known condition through inaction,

 Gayton v. McCoy, 593 F.3d 610, 623–24 (7th Cir. 2010); Rodriguez v. Plymouth Ambulance Serv.,

 577 F.3d 816, 832 (7th Cir. 2009), or by persisting with inappropriate treatment. Gonzalez v.

 Feinerman, 663 F.3d 311, 314 (7th Cir.2011); Greeno v. Daley, 414 F.3d 645, 653–54 (7th Cir.

 2005). Prison officials might also show their deliberate indifference by delaying necessary

 treatment and thus aggravating the injury or needlessly prolonging an inmate's pain. Gomez v.

 Randle, 680 F.3d 859, 865 (7th Cir. 2012).

        Mr. Drucker contends that the defendants were deliberately indifferent to his serious

 medical needs in violation of the Eighth Amendment by delaying and denying him appropriate

 treatment. He also contends that the defendants were deliberately indifferent to his conditions of

 confinement because they denied him use of medical devices that he required to assist him in

 accessing meals, the law library, religious and medical services, and a job. Dkt. 2 at 2. The denial

 of these accommodations also allegedly violates the Americans with Disabilities Act ("ADA"), 42

 U.S.C. §§ 12111–213.




                                                   3
Case 2:20-cv-00334-JPH-DLP Document 10 Filed 10/30/20 Page 4 of 6 PageID #: 109




        Specifically, Mr. Drucker alleges that he submitted many healthcare requests regarding his

 knee and his frequent falling, but Bobbi Riggs has "continually blocked him from seeing the

 doctor," and denied him access to medical boots. Id. at 4-5.

        Dr. Ragoli allegedly evaluated Mr. Drucker multiple times for knee pain, but instead of

 treating him for his pain and falling or referring him to a specialist, the doctor has instructed Mr.

 Drucker to "live with it." Id. at 4. Mr. Drucker contends that Dr. Ragoli has been providing him

 with an ineffective course of treatment.

        Mr. Drucker alleges that Dr. Byrd has treated him since 2016 but has not referred him to

 an outside provider or renewed his medical boots. Id. Mr. Drucker contends Dr. Byrd's course of

 treatment of cortisone shots and a cane that is too long for him has been ineffective.

        Mr. Drucker alleges that Kim Hobson, knowing that he had been in a wheelchair for a

 number of years at the facility, allowed Bobbi Riggs to deny his access to medical boots. Id. at 5.

 Mr. Drucker asserts that he has spoken with Ms. Hobson about the need for replacements for these

 boots and the defendants' lack of professional medical care, and she had done nothing to help him.

 Id.

        Applying the standard of review to the facts alleged in the complaint, certain claims shall

 proceed while other claims must be dismissed.

        The ADA claims are dismissed. Employees of Wexford are not amenable to suit under the

 Rehabilitation Act or the ADA. See Jaros v. Ill. Dept. of Corrections, 684 F.3d 667, 670 (7th Cir.

 2012) (citing 29 U.S.C. § 794(b); 42 U.S.C. § 12131); Foley v. City of Lafayette, 359 F.3d 925,

 928 (7th Cir. 2004); Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir.

 2001) (collecting authority)). Accordingly, the ADA claims against the individual defendants are

 dismissed.



                                                  4
Case 2:20-cv-00334-JPH-DLP Document 10 Filed 10/30/20 Page 5 of 6 PageID #: 110




        The following claims shall proceed against all the defendants:

        1. The defendants were allegedly deliberately indifferent to Mr. Drucker's serious
        medical needs in violation of the Eighth Amendment.

        2. The defendants were allegedly deliberately indifferent to Mr. Drucker's
        conditions of confinement by failing to provide him with appropriate medical
        devices to allow him to ambulate safely around the prison in violation of the Eighth
        Amendment.

                                     IV. Issuance of Process

        The clerk is directed to issue process to defendants (1) Dr. Byrd; (2) Dr. Ragoli; (3) Kim

 Hobson; and (4) Bobbi Riggs in the manner specified by Federal Rule of Civil Procedure 4(d).

 Process shall consist of the complaint (docket 2), applicable forms (Notice of Lawsuit and Request

 for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

        The defendants are all identified as employees of Wexford of Indiana, LLC. A copy of this

 Entry shall be served on Wexford electronically. Wexford is ORDERED to provide the full

 name and last known address of any defendant who does not waive service if they have such

 information. This information may be provided to the Court informally or may be filed ex parte.

                            V. Conclusion and Further Proceedings

        The claims discussed in Part III are the only claims the Court identified in the complaint.

 If Mr. Drucker believes he asserted claims not discussed in Part III, he shall have through

 November 12, 2020, to notify the Court.

        The clerk is directed to issue process to the defendants according to Part IV above.

 SO ORDERED.

 Date: 10/30/2020




                                                 5
Case 2:20-cv-00334-JPH-DLP Document 10 Filed 10/30/20 Page 6 of 6 PageID #: 111




 Distribution:

 CARL J. DRUCKER, II
 980552
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Electronic service to Wexford of Indiana, LLC

 Copies by US mail to individual medical providers:

 Dr. Samuel Byrd
 Wabash Valley Correctional Facility
 6908 S. Old US Hwy 41
 Carlisle, IN 47838

 Dr. Ragoli
 Wabash Valley Correctional Facility
 6908 S. Old US Hwy 41
 Carlisle, IN 47838

 Kim Hobson
 Wabash Valley Correctional Facility
 6908 S. Old US Hwy 41
 Carlisle, IN 47838

 Bobbi Riggs
 Wabash Valley Correctional Facility
 6908 S. Old US Hwy 41
 Carlisle, IN 47838




                                                 6
